                                   ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [26], staying this case

pending a ruling on the [24] motion to dismiss for lack of subject matter jurisdiction. The District

Judge has now ruled on the motion. Doc. #37. Accordingly, the stay should be lifted, and this

action may proceed.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED. A status conference shall be set by separate notice of the court.

       SO ORDERED, this February 21, 2020.


                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
